NOTE: This order is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                        2009-3013

                                    JAIME ROSADO,

                                                 Petitioner,

                                            v.

                         DEPARTMENT OF THE AIR FORCE,

                                                 Respondent.

              Petition for review of the Merit Systems Protection Board in
                                   DA0432890528-P-1.

                                        ON MOTION

Before MAYER, SCHALL, and MOORE, Circuit Judges.

PER CURIAM.

                                        ORDER
      Jaime Rosado submits a Uniformed Services Employment and Reemployment

Rights Act (USERRA) notification form, moves to reinstate his petition for review, and

requests a status update on his case.

      Rosado's petition was dismissed on November 10, 2008 because he had not

paid the filing fee or submitted a Fed. Cir. R. 15(c) statement concerning discrimination.

On January 12, 2009, Rosado submitted a USERRA notification form claiming that his

case before the Merit Systems Protection Board involved USERRA claims and thus was

exempt from paying the filing fee. On January 21, 2009, Rosado submitted the Rule

15(c) form and filed a motion seeking reinstatement of his case.
       In his motion to reinstate, Rosado requests that the court proceed with his case

only if his case "qualiffies] under the USERRA" for a waiver of the filing fee. Rosado

states that he does not want to pay the docketing fee and that if his case does not meet

these requirements, it can be dismissed.

       The court notes that the Board decision under review does not indicate that

Rosado raised any USERRA claims. Thus, because Rosado does not qualify for a

waiver of the filing fee pursuant to USERRA and has not paid the filing fee, the motion

to reinstate is denied.

       Accordingly,

       IT IS ORDERED THAT:

              The motion to reinstate is denied.

              Each side shall bear its own costs.

                                                   FOR THE COURT


       APR 3 2009
                                                    /s/ Jan Horbalv
           Date                                    Jan Horbaly
                                                   Clerk                          Rua
                                                                         U.S. COURT OF APPEALS FOR
                                                                            THE FEDERAL CIRCUIT


cc:    Jaime Rosado
                                                                             APR 0 3 2009
       Robert C. Bigler, Esq.
                                                                              Mu iiükistiLY
s17                                                                               CLERK




2009-3013                                    2